 1                                  UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3       Geraldine Manning,                                      Case No. 2:19-cv-01200-JAD-VCF

 4               Plaintiff
         v.                                                       Order Adopting Report and
 5                                                            Recommendation and Dismissing Case
         Westland Village Square Apartments,
 6
                 Defendant                                                   [ECF No. 6]
 7

 8

 9              Plaintiff Geraldine Manning brings this civil-rights action to redress her interactions with

10 the Westland Village Square Apartments, where she was living from December 2017–June 2019.

11 On July 19, 2019, the court dismissed Manning’s claims without prejudice and gave her until

12 September 2, 2019, to file an amended complaint. 1 She was expressly warned that her failure to

13 file an amended complaint “may result in a recommendation for dismissal with prejudice.” 2

14 Manning filed nothing, and the magistrate judge recommends that I dismiss this case. 3 The

15 deadline for objections to that recommendation passed without objection or any request to extend

16 the deadline to file one. “[N]o review is required of a magistrate judge’s report and

17 recommendation unless objections are filed.” 4

18              IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

19 [ECF No. 6] is ADOPTED in full;

20

21   1
         ECF No. 3.
     2
22       Id. at 5.
     3
         ECF No. 6.
23   4
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1      IT IS FURTHER ORDERED THAT this case is dismissed. The Clerk of Court is

 2 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

 3      Dated: October 3, 2019

 4                                                _________________________________
                                                                 ___
                                                                  __________________
                                                                               _ _ _____
                                                  U.S. District Judg
                                                                Judge
                                                                  ddgge Jennifer
                                                                           e i er A. Dorsey
                                                                        JJeennif     D
                                                                                     Do
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                           2
